Title: From John Adams to Francis Dana, 3 February 1813
From: Adams, John
To: Dana, Francis



Dear Sir
Quincy Feby. 3d. 1813.

I thank you, for with all my heart for your Christmas Oration, which I have read with and reread with increased pleasure loving the philanthropic heart which dictated it not less than admiring the ingenious head which composed it.
With any man who denies the Legitimacy of our Revolutionary War, or my Quasi War with France or Mr. Madison’s War with England, I will not dispute because there can be no conformity, or analogy, or sympathy between his understanding and mine—I should despair of convincing him, and am sure he never would convince me—
A merciful Man is merciful to his Beast and to all Beasts—It is very desireable that all Wolves, Bears, Tygers, Panthers and Lyons should be tamed civilized and harnessed—It would not however be adviseable to instill into the Minds of all Mankind conscientious scruples about the Carefulness of defending ourselves against their ferocity by Gun Drum Trumpet Blunderbuss and Thunder—
Pray conceal this from every one of your benevolent Pacific Fraternity.—If it should get wind, there would infallibly follow a sentence of Excommunication for Misanthropy against your Friend
John Adams